Title: To George Washington from Fielding Lewis, 7 July 1773
From: Lewis, Fielding
To: Washington, George



Dear Sir
July 7th 1773

On examining my papers I find that Mr Charlton paid me only Two hundred pounds owing to my mistake in returning him part of the Money he had paid me for the whole Bills wch he was to have had, I must endeavour to convince him of the matter when I go down or I must lose it; Mr Montgomery gave me no reason for not paying the Money, only that he could not advance it. Mr Whiting will pay it on demand I dare say. I only sent you the Acct of my last transaction at Wmsburg by Mr Washington I should have stated the whole Acct and sent the Ballance but as there was between Twenty & Thirty pounds to pay Mr Fras Thornton for pailing the Lott I immagin’d we might settle at our next meeting.
I am a Stranger to Mr Mercers Affairs but am apprehensive the heavy debts his Father left with his Brother Georges long stay in England must have distressed him greatly, as the Mortgage he gave you was not recorded I think he cannot refuse to give another, or other satisfactory Security for its difficult to say who at present is safe, I am likely to suffer Two hundred pounds by Mr Roger Dixon who used to say he was worth £20,000—indeed I think where any person refuses to give undoubted security for Money but the principle should be got as soon as possible. Our ⟨Crop⟩ Wheat is large, the quallity not so

good as last I finish’d on Munday & I think there may be on an Average Twenty grains in a head thro’ my Crop, its said here you will make nine Thousd bushls I wish it may be so, it will make a pritty Sum after grinding, I can’t immagine Mr Adams’s motive for giving 5/ for Wheat, as our last advises from Urope were that the Crops were promissing, The distress of the Merchts in England will prevent any Commrs or very few will be sent over to buy Wheat, indeed times are so very precarious that I dont know any body that would chuse to purchase on Commn as the risque is more than equal to the Comn Money very scarce, no person this way will engage for any & the Crops on James River are I am told near double, so that I cannot account for Mr Adams conduct, perhaps the frost has destroy’d the Wheat in Pensylvania & the Jerseys wch I think we must have heard off was it so; Flower is a drug in the West indies and in Virginia no Money to be had for it, in short I am determind to give no more than 4/ untill I am convinced it will be my Int. to give more wch I do not expect, Mr Adams cannot buy all the Wheat let him get his Quantity and he will be satisfied. As the heat of the weather will damage your flower I think you had best get clear of it as soon as you can the Biscuit Stuff will sell readily at Norfolk at 10/ Corn on this River may be bought at 10/ no purchasers for ⟨Money⟩ at any price, Corn & Flower has been very high as I a⟨m mutilated⟩ but you may depend by the time you could send the m⟨mutilated⟩ be as bad as any in the West indies, I should prefer ⟨mutilated⟩ but if you chuse to have Bills I advise the sending of it to Lisbon or Cadiz and order the proceeds to be remitted to yr Friend in London tho’ I had rather take 10/ than Ship it any where if it was mine, You cannot get the best wines from Madeira for Corn, or flower, Bills only will command the best sort; You may get of the New York Quallity which is the best they will send you for goods alltho’ You Order the highest price to be given, I intend to be in Frederick the beginning of August on my way to the Springs but must dispatch my Brigg before I go she being just come up & is to load Tobo for Liverpoole. Poor Patsys death must have distressed Mrs Washington very much, but when she considers the unhappy situation she was in and the little probability of ever getting well, she must conclude that it’s better as it is, as there was little appearance of her ever being

able to enjoy Life with any satisfaction. I am Dr Sir your most Affectionate Hume Servt

Fielding Lewis

